


Exhibit 10.32


FIRST AMENDMENT TO THE
RETIREMENT SAVINGS PLAN
OF
TYSON FOODS, INC.


(AS AMENDED AND RESTATED AS OF JANUARY 1, 2011)


This FIRST AMENDMENT is made this 14th day of November, 2013, by TYSON FOODS,
INC., a corporation duly organized and existing under the laws of the State of
Delaware (hereinafter called the “Primary Sponsor”).


WITNESSETH:


WHEREAS, the Primary Sponsor maintains the Retirement Savings Plan of Tyson
Foods, Inc. (the “Plan”), which was last amended and restated by an indenture
generally effective as of January 1, 2011;


WHEREAS, the Primary Sponsor now wishes to amend the Plan to enhance the
eligibility provisions; to clarify both the Plan’s definition of “Annual
Compensation” and the provisions of Section 16.1 of the Plan pertaining to the
authority of the Primary Sponsor to modify, amend and terminate the Plan; and to
amend the participant loan provisions to provide greater flexibility to the Plan
administrator in applying the numerical limit on the number of outstanding loans
on a per participant basis in connection with corporate mergers and
acquisitions; and


WHEREAS, pursuant to its authority under Section 16.1 of the Plan, the Board of
Directors of the Primary Sponsor has authorized and approved the adoption of
these amendments.


NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan, effective as of
January 1, 2014, except as otherwise provided herein, as follows:


1.    By deleting the existing Subsection (d) of Section 1.3 and substituting
therefor the following:


“(d)    for all purposes under the Plan, Annual Compensation shall include any
amount which would have been paid during a Plan Year, but was contributed or
deemed contributed by a Plan Sponsor on behalf of an Employee pursuant to a
salary reduction agreement which is not includable in the gross income of the
Employee under Section 125, 132(f)(4), 402(e)(3), 402(g)(3), 402(h)(1)(B),
414(h), 403(b) or 457 of the Code;”.


2.    By deleting the existing Section 2.6 and substituting therefor the
following:


“2.6    Eligible Employees Who Have Not Completed Their Eligibility Service.
Solely for the purpose of contributing Deferral Amounts to the Plan, an Eligible
Employee who has not yet completed his Eligibility Service may become a
Participant as of the first

1



--------------------------------------------------------------------------------



day of the calendar month next following the completion of fifty-nine (59) days
of continuous employment. Notwithstanding the foregoing, any Participant who is
a Highly Compensated Employee who has not attained at least age 21 and has not
completed his Eligibility Service shall not be permitted to contribute Deferral
Amounts to the Plan following the Plan Year in which such a Participant is first
eligible to contribute such Deferral Amounts until the Participant has attained
at least age 21 and completed his Eligibility Service.”


This provision shall be effective for Employees hired on and after October 2,
2013; provided, however, that entry into the Plan pursuant to this Section 2.6,
as amended, may not occur any earlier than January 1, 2014.


3.    By deleting, effective January 1, 2013, the existing Section 5.9 in its
entirety and substituting therefor the following:


“5.9    Maximum Number of Loans. A borrower is permitted to have only two loans
existing under this Plan at any one time; provided, however, the Plan
Administrator may allow a Participant to exceed this numerical limitation but
only where the basis for exceeding the limit is attributable to the acceptance
of plan loans from another plan qualified under Code Section 401 through a
merger of plans, transfer of assets and liabilities between plans or similar
transaction.”


4.    By deleting the existing Section 16.1 in its entirety and substituting
therefor the following:


“16.1    Right of Primary Sponsor to Amend or Terminate. The Primary Sponsor
reserves the right at any time to modify, amend, suspend or terminate the Plan
or the Trust in whole or in part; provided, however, that the Primary Sponsor
shall have no power to modify or amend the Plan in such manner as would cause or
permit any portion of the funds held under a Plan to be used for, or diverted
to, purposes other than for the exclusive benefit of Participants or their
Beneficiaries, or as would cause or permit any portion of a fund held under the
Plan to become the property of a Plan Sponsor; and provided further, that the
duties or liabilities of the Trustee shall not be increased without its written
consent. No such modifications or amendments shall have the effect of
retroactively changing or depriving Participants or Beneficiaries of rights
already accrued under the Plan. No Plan Sponsor other than the Primary Sponsor
shall have the right to so modify, amend, suspend or terminate the Plan or the
Trust. Notwithstanding the foregoing, each Plan Sponsor may terminate its own
participation in the Plan and Trust pursuant to the Plan.”


Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this First Amendment.



2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Primary Sponsor has caused this First Amendment to be
executed as of the day and year first above written.




TYSON FOODS, INC.


By: /s/ Ken Kimbro                


Title: Executive Vice President and             
Chief Human Resources Officer







3

